DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,535,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,535,201.
The following table illustrates the conflicting claim pairs:
Instant Application
1
2
3
4
5
6
7
8
9
10
US Pat 10,535,201
1
4
6
8 
2
1
4
8
11
13


Instant Application
11
12
13
14
15
16
17
18
19
20
US Pat 10,535,201
12
9
8
11
15
16
20
19
17
20


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent 10,535,201:
Claim 1 – Instant application
Claim 1 – U.S. Patent No. 10,535,201
A method, comprising: 
1. A method, comprising: 
receiving, by a first device and from a second device, image data of a scale model associated with one or more available vehicles; 
receiving, by a device, live streaming image data of a scale model of a vehicle, wherein the live streaming image data is transmitted by a user device to the device;
providing, by the first device, to the second device, and based on processing at least a portion of the image data of the scale model, vehicle information associated with the scale model;
processing, by the device and with a model, at least a portion of the live streaming image data to determine vehicle information associated with the scale model of the vehicle, wherein the vehicle information includes at least one of: information identifying a year of the vehicle, information identifying a make of the vehicle, or information identifying a vehicle model of the vehicle;  
providing, by the device, the vehicle information to the user device;

receiving, by the device and from the user device, an input associated with the vehicle information, the input indicating a vehicle option affecting an appearance of the vehicle; 
providing, by the first device, to the second device, and based on data associated with the vehicle information received from the second device, at least one of augmented reality information or virtual reality information, wherein at least one of the augmented reality information or the virtual reality information indicates one or more options associated with an available vehicle of the one or more available vehicles; and
determining, by the device, augmented reality vehicle information based on the input associated with the vehicle information, wherein the augmented reality vehicle information includes data enabling the user device to display, with the live streaming image data, the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle; and providing, by the device, the augmented reality vehicle information to the user device to enable the user device to associate the augmented reality vehicle information with the live streaming image data of the scale model of the vehicle, 
causing, by the first device, the one or more options to be displayed via at least one of augmented reality or virtual reality.
the augmented reality vehicle information causing the user device to display the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle, and the augmented reality vehicle information being associated with the live streaming image data based on augmented reality markers associated with the scale model of the vehicle, the augmented reality markers indicating where to provide the augmented reality vehicle information in relation to the scale model of the vehicle.


	Claims 8 and 15 of the instant application are device and non-transitory computer-readable medium claims which perform substantially the same operations as recited by the method of claim 1 of the instant application.  Claims 8 and 15 of U.S. Patent No. 10,535,201 read on claims 8 and 15 similarly to the above mapping between independent claims 1 set forth above, with the additional corresponding device and non-transitory computer readable medium limitations.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 11, 12, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopulos et al. (US 2013/0329943 A1) in view of Ghata et al. (US 2018/0173953 A1) and in further view of Velic et al. (US 2017/0304732 A1).   
Regarding claim 8, Christopulos discloses: 
A first device, comprising: (Christopulos ¶ 30 and Fig. 1: server 106)
One or more memories (Christopulos ¶ 70: embodiments implemented as one or more computers communicatively coupled to network – see Fig. 1 – having CPU and memory; ¶ 71: computer memories storing computer-readable executable instructions, executable by the CPU); and
One or more processors, coupled to the one or more memories, configured to: (Christopulos ¶ 70: embodiments implemented as one or more computers communicatively coupled to network – see Fig. 1 – having CPU and memory;  ¶ 71: computer memories storing computer-readable executable instructions, executable by the CPU; ¶ 72 further discloses software implementing the routine, methods and programs)
Receive, from a second device (Christopulos ¶ 29 an Fig. 1: user device 104a), indication of a type associated (Christopulos ¶ 31: vehicle assistant application 112 – part of user device as shown in Fig. 1 – allows user to capture an image using image capture device 110, and transmits information derived therefrom to server for processing; ¶ 33: “feature recognition module 114 receives already-extracted data from the vehicle assistant application 112 and compares the extracted data to the image data from the image database 120 to identify the vehicle”; ¶ 34: OCR module on vehicle assistant app recognizes VIN – i.e. indication of a type associated with a model – from which the vehicle may be identified, including make and model; Further note ¶ 46 and Fig. 2C disclosing comparison of user captured photographs of vehicle with baseline images to identify vehicle)
Provide, to the second device, and based on processing the indication of the type, vehicle information associated with the [object] (Christopulos ¶ 34: VIN used to access make and model database 122 or other databases to provide information related to the make and model; ¶ 35: when the identification is of a new car, make and model data may include financing options, fuel economy, costs of operation per mile, insurance information, etc, or the make and model information may further include data specific to that vehicle, such as whether it has been in any accidents, repair history, etc., and the data may then be provided to the user via the vehicle assistant app 112 for display to the user – note Fig. 1 shows server having access to databases, which is part of “first device”, and ¶ 30 discusses server in communication with databases 122 and implemented as web pages to allow user devices to access information)
Provide, to the second device, and based on data associated with the vehicle information received from the second device, at least one of more available vehicles; (Christopulos ¶ 30: server in communication with databases and allow user devices 104 to access various information; ¶ 35: when the identification is of a new car, make and model data may include financing options, fuel economy, costs of operation per mile, insurance information, etc, or the make and model information may further include data specific to that vehicle, such as whether it has been in any accidents, repair history, etc., and the data may then be provided to the user via the vehicle assistant app 112 for display to the user; ¶ 60: car information 501 may include car prices 502, basic specifications 504, side by side car comparisons 512, vehicle history 508, and reviews 510.) and 
Cause the one or more options to be displayed(Christopulos ¶ 56 and Fig. 5: graphical user interface 500 provided on screen of user device once vehicle has been identified, and provide information on vehicle; ¶ 60: Car information 501 may include car prices 502, basic specifications 504, side by side car comparisons 512, vehicle history 508, and reviews 510)
Christopulos does not explicitly disclose the information as at least one of augmented reality information or virtual reality information and displaying via at least one of augmented or virtual reality. 
Ghata discloses: 
Provide at least one of augmented reality information or virtual reality information; wherein at least one of the augmented reality information or the virtual reality information indicates one or more options associated with an available vehicle of the one or more available vehicles (Ghata ¶ 21: server determines and returns information to mobile device based on image of detected vehicle, including year, make and model, engine type, drive train, transmission, color, and factory options for vehicle; ¶ 33: augmented reality used to overlay the information over an image of a vehicle, including vehicle options)
Cause the one or more options to be displayed via at least one of augmented or virtual reality (Ghata ¶ 33: augmented reality may be used to overlay information determined by the processes disclosed herein, over an image of the vehicle - for example, the make, model, year, trim, other options, damage, vehicle component attributes (e.g., 300 HP, 6 speed manual transmission, paddle shifters), etc. may be overlaid on images, such as a 360 degree image)
Both Christopulos and Ghata are directed to image processing systems for obtaining and displaying vehicle related information to a user.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, by including the augmented reality display of vehicle information as provided by Ghata, using known electronic interfacing and programming techniques. The modification results in an improved user interface by allowing for more intuitive display of information overlaying a captured image by a user and more visually engaging user experience, as opposed to static or otherwise less relevant images.  Furthermore, the modification merely substitutes one known type of user interface display technique for another, yielding predictable results of utilizing augmented reality display of vehicle related information within a system that uses image processing of user-captured images of vehicles for obtaining vehicle related information.  
Although a vehicle itself is a “scale model” of a vehicle, which is taught by Christopolus which teaches capturing an image of a vehicle for retrieving information.  Furthermore, merely utilizing a scale model of a vehicle rather than the vehicle itself would function the same if the scale model otherwise had identifiers of the vehicle that the system could use to identify the object.  However, Velic teaches use of scale models or toys that represent objects that can be used to identify a class of objects.  
Velic teaches: 
Receive indication of a type associated with a scale model associated with one or more objects (Velic ¶ 40 a trained classification model that is capable of predicting correct object identifiers of physical toy objects based on images of these toy objects. It will be appreciated that, in some embodiments, the object identifiers may be unique for each object while, in other embodiments, at least some object identifiers may be common for multiple different objects, e.g. objects of a certain type or class of objects. An object identifier may e.g. comprise a serial number or the like and/or a descriptive object identification and/or another suitable data item identifying a toy object or a class of toy objects – i.e. “class of toy” is a type associated with the scale model / toy – e.g. Figs. 2 and 3 show recognition of scale models of objects, e.g. goat/barrel/sword; ¶ 117: detection module 120 extracts and detects one or more toy objects in a digital image; ¶ 121: processing module 122 uses an identifier of the recognized toy object and matches that information with additional information stored in a database, and creating a virtual model of the recognized object to provide a digital experience)
Christopulos, Ghata, and Velic are directed to the same field of art, namely performing an image based search for information related to an object captured by a camera and processed using a computer-vision technique.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, including the augmented reality display of vehicle information as provided by Ghata, with the technique of searching and retrieving information using an image of a toy model representing an object as provided by Velic, using known electronic interfacing and programming techniques.  The modification simply substitutes one known type of object for retrieving information based on a captured image of the object for another known type of object for retrieving information based on a captured image of the object to obtain predictable results of performing an image-based search to retrieve related information to the object captured by a camera. The modification merely combines the use of a toy model of an object as a training object for associating data with the object for image-based searching with a system that is trained using image of an object retrieve information associated with the object for display to a user according to known electronic interfacing and programming methods yielding predictable results of merely associating retrieved information with a particular type of object, namely a scale toy object, rather than the original object.
Regarding claim 1, the first device of claim 8 performs the same method as recited by claim 1 and as such claim 1 is rejected based on the same rationale as claim 8 set forth above.
Regarding claim 15, Christopulos discloses: 
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first device, cause the first device to perform a method.  (Christopulos ¶ 70: embodiments implemented as one or more computers communicatively coupled to network – see Fig. 1 – having CPU and memory;  ¶ 71: computer memories storing computer-readable executable instructions, executable by the CPU; ¶ 72 further discloses software implementing the routine, methods and programs)
Further regarding claim 15, the instructions, when executed by the one or more processors of the first device, perform the same method as recited by claim 1.  As such, claim 15 is further rejected based on the same rationale as claim 1 set forth above.  
Regarding claim 11, Christopulos modified by Ghata further discloses: 
Wherein the one or more options include at least one of: an option associated with a color of the available vehicle, or an option associated with an accessory of the available vehicle 
(Ghata ¶ 21: server determines and returns information to mobile device based on image of detected vehicle, including year, make and model, engine type, drive train, transmission, color, and factory options for vehicle; ¶ 33: augmented reality used to overlay the information over an image of a vehicle, including vehicle options)
Both Christopulos and Ghata are directed to image processing systems for obtaining and displaying vehicle related information to a user.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, by including the augmented reality display of vehicle information as provided by Ghata, using known electronic interfacing and programming techniques. The modification results in an improved user interface by allowing for more intuitive display of information overlaying a captured image by a user and more visually engaging user experience, as opposed to static or otherwise less relevant images, and providing more relevant information to a user for previewing and understanding a desired vehicle.  
Regarding claim 4, the first device of claim 11 performs the same method as recited by claim 4 and as such claim 4 is rejected based on the same rationale as claim 11 set forth above.
Regarding claim 18, the limitations included from claim 15, including the non-transitory computer readable medium storing a set of instructions, are taught by the prior art as set forth above in the rejection of claim 15, incorporated herein.  Further regarding claim 18, the additional instructions of claim 18 perform the additional method steps recited in claim 4, and as such, claim 18 is further rejected based on the same rationale as claim 4 set forth above.
Regarding claim 12, Christopulos further discloses: 
Wherein the one or more processors are further configured to: provide, based on the data associated with the vehicle information received from the second device, financial information of the available vehicle, (Christopulos ¶ 9: system for providing information to a purchaser of a vehicle or party interested in financing or insurance options for a vehicle; ¶ 30 discusses server in communication with databases 122 and implemented as web pages to allow user devices to access information; ¶ 35: when the identification is of a new car, make and model data may include financing options, fuel economy, costs of operation per mile, insurance information, etc)
Wherein the financial information includes at least one of: Information indicating a price of the available vehicle, or information indicating financing terms for the available vehicle (Christopulos ¶ 35: when the identification is of a new car, make and model data may include financing options, fuel economy, costs of operation per mile, insurance information, etc)
Regarding claim 5, the first device of claim 12 performs the same method as recited by claim 5 and as such claim 5 is rejected based on the same rationale as claim 12 set forth above.
Regarding claim 19, the limitations included from claim 15, including the non-transitory computer readable medium storing a set of instructions, are taught by the prior art as set forth above in the rejection of claim 15, incorporated herein.  Further regarding claim 19, the additional instructions of claim 19 perform the additional method steps recited in claim 5, and as such, claim 19 is further rejected based on the same rationale as claim 5 set forth above.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopulos et al. (US 2013/0329943 A1) in view of Ghata et al. (US 2018/0173953 A1) and Velic et al. (US 2017/0304732 A1) and in further view of Brown et al. (US 2010/0223158 A1).
Regarding claim 9, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 9, Christopulos modified by Ghata further discloses: 
provide at least one of augmented reality (Ghata ¶ 33: augmented reality may be used to overlay information determined by the processes disclosed herein, over an image of the vehicle - for example, the make, model, year, trim, other options, damage, vehicle component attributes (e.g., 300 HP, 6 speed manual transmission, paddle shifters), etc. may be overlaid on images, such as a 360 degree image)
Both Christopulos and Ghata are directed to image processing systems for obtaining and displaying vehicle related information to a user.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, by including the augmented reality display of vehicle information as provided by Ghata, using known electronic interfacing and programming techniques. The modification results in an improved user interface by allowing for more intuitive display of information overlaying a captured image by a user and more visually engaging user experience, as opposed to static or otherwise less relevant images.  Furthermore, the modification merely substitutes one known type of user interface display technique for another, yielding predictable results of utilizing augmented reality display of vehicle related information within a system that uses image processing of user-captured images of vehicles for obtaining vehicle related information.  
Brown discloses: 
Wherein the one or more processors are further configured to: determine test drive information of the available vehicle, wherein the test drive information includes information indicating whether a test drive is available; and  (Brown ¶ 41 discloses distributed devices for receiving information; ¶ 47: user inputs configuration of vehicle of interest, and system provides virtual test drive; ¶ 48: user may make a request for physical test drive to reserve a vehicle, based on inventory of vehicle; ¶ 51: user may configure a vehicle by selecting options listed in the user interface displayed on terminal 10, including color, sedan or hatchback, drive type; ¶80 and ¶ 81: system determines time and dates of test drive availability and provides confirmation or alternate dates for test drive, the system using time and date and user search criteria)
Provide, based on the test drive information, at least one of (Brown ¶ 47: user may request test drive, where server communicates with systems at rental facility for retrieving an inventory of vehicles that may be available for a user to test drive, and displaying the inventory to the user at user’s terminal; ¶ 74 to ¶ 75: user interface for exploring vehicles and determining test drive information) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, including the augmented reality display of vehicle information as provided by Ghata, and searching and retrieving information using an image of a toy model representing an object as provided by Velic, by allowing the additional user interaction for specifying and retrieving vehicle related information as provided by Brown, using known electronic interfacing and programming techniques. The modification merely applies a known technique for gathering additional vehicle related information based on user input and displaying the related information on a user interface to a known vehicle information search-based user, yielding predictable results of including additional information related to a vehicle based on user query data. The modification also allows a user to obtain additional information based on user preferences related to a searched vehicle in a networked environment allowing easier updating and distribution, rather than limiting the information, for a more comprehensive and better tailored vehicle search user interface, as well as providing easier accessibility to information (e.g. test drive information).
Regarding claim 2, the first device of claim 9 performs the same method as recited by claim 2 and as such claim 2 is rejected based on the same rationale as claim 9 set forth above.
Regarding claim 16, the limitations included from claim 15, including the non-transitory computer readable medium storing a set of instructions, are taught by the prior art as set forth above in the rejection of claim 15, incorporated herein.  Further regarding claim 16, the additional instructions of claim 16 perform the additional method steps recited in claim 2, and as such, claim 16 is further rejected based on the same rationale as claim 2 set forth above.  

Claim(s) 3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopulos et al. (US 2013/0329943 A1) in view of Ghata et al. (US 2018/0173953 A1) and Velic et al. (US 2017/0304732 A1) and in further view of Faulkner et al. (US 2006/0075356 A1).
Regarding claim 10, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 10, Christopulos further discloses: 
Wherein the one or more processors are further configured to: determine, based on the data associated with the vehicle information received from the second device, display data (Christopulos ¶ 30: server in communication with databases and allow user devices 104 to access various information; ¶ 35: when the identification is of a new car, make and model data may include financing options, fuel economy, costs of operation per mile, insurance information, etc, or the make and model information may further include data specific to that vehicle, such as whether it has been in any accidents, repair history, etc., and the data may then be provided to the user via the vehicle assistant app 112 for display to the user; ¶ 56 and Fig. 5: graphical user interface 500 provided on screen of user device once vehicle has been identified, and provide information on vehicle; ¶ 60: car information 501 may include car prices 502, basic specifications 504, side by side car comparisons 512, vehicle history 508, and reviews 510.) 
Faulkner discloses: 
[display data as projector data and] provide, to a third device, the projector data, (Faulkner ¶ 7 – ¶ 9: system includes at least one computer and a 3D-CUI display means, which is a projector to properly register projected imagery onto an upper surface of one or more 3D objects; ¶ 25: data gathered from one site and transmitted to 3D-CUI system and projected onto areas of 3D-CUI; See Fig. 1A showing device 30 as separate projector from computer device)
Wherein the projector data causes information associated with the projector data to be projected on the scale model (Faulkner ¶ 7 - ¶ 9: system includes at least one computer and a 3D-CUI display means, which is a projector to properly register projected imagery onto an upper surface of one or more 3D objects, where the example is a three dimensional topographical surface contour representative of at least one geographical location or “scale model”, where the 3D object is mounted on a pedestal; ¶ 11 and Fig. 1A: visual feedback of user input displayed on surface of model in response to device input made by one or more user; ¶ 25: data gathered from one site and transmitted to 3D-CUI system and projected onto areas of 3D-CUI)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, including the augmented reality display of vehicle information as provided by Ghata, and searching and retrieving information using an image of a toy model representing an object as provided by Velic, with the projection display on a representative model as provided by Faulkner, using known electronic interfacing and programming techniques. The modification simply substitutes one known display technique for another, yielding predictable results of projecting virtual information on a scale model of a representative object based on retrieved digital information. Furthermore, the modification provides an improved display by allowing for a more tactile and easier to understand display of information using a model (see e.g. paragraphs 4-5 of Faulkner discussing improved ease of comprehension).
Regarding claim 3, the first device of claim 10 performs the same method as recited by claim 3 and as such claim 3 is rejected based on the same rationale as claim 10 set forth above.
Regarding claim 17, the limitations included from claim 15, including the non-transitory computer readable medium storing a set of instructions, are taught by the prior art as set forth above in the rejection of claim 15, incorporated herein.  Further regarding claim 17, the additional instructions of claim 17 perform the additional method steps recited in claim 3, and as such, claim 17 is further rejected based on the same rationale as claim 3 set forth above.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopulos et al. (US 2013/0329943 A1) in view of Ghata et al. (US 2018/0173953 A1) and Velic et al. (US 2017/0304732 A1) and in further view of Todeschini (US 2016/0180594 A1). 
Regarding claim 13, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 13, Christopulos modified by Ghata and Velic further discloses: 
Wherein the augmented reality information is associated with the image data of the scale model based on augmented reality markers associated with the scale model (Velic ¶ 101 – ¶ 104 and Fig 1B: training system comprising one or more toy objects and an image capturing device 102; ¶ 117: detection module 120 extract and detect one or more toy objects in a digital image; ¶ 121: “The processing module 122 uses an identifier of the recognized toy object and matches that information with additional information stored in the toy object database 119, e.g. central database or a web source, e.g. via a web service or other network protocol. The processing module may further be configured to execute a video game or other game experience which may include creating a virtual model 126 of the recognized toy object in a virtual environment 125.” Note ¶ 14: “It will be appreciated that, in some embodiments, the object identifiers may be unique for each object while, in other embodiments, at least some object identifiers may be common for multiple different objects, e.g. objects of a certain type or class of objects”)
Christopulos, Ghata, and Velic are directed to the same field of art, namely performing an image based search for information related to an object captured by a camera and processed using a computer-vision technique.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, including the augmented reality display of vehicle information as provided by Ghata, with the technique of searching and retrieving information using an image of a toy model representing an object as provided by Velic, using known electronic interfacing and programming techniques.  The modification simply substitutes one known type of object for retrieving information based on a captured image of the object for another known type of object for retrieving information based on a captured image of the object to obtain predictable results of performing an image-based search to retrieve related information to the object captured by a camera. The modification merely combines the use of a toy model of an object as a training object for associating data with the object for image-based searching with a system that is trained using image of an object retrieve information associated with the object for display to a user according to known electronic interfacing and programming methods yielding predictable results of merely associating retrieved information with a particular type of object, namely a scale toy object, rather than the original object.
Todeschini discloses: 
wherein the augmented reality markers indicate where to provide the augmented reality information in relation to the [object] (Todeschini ¶ 16 and Fig. 1:  multiple AR markers, referred to as targets, attached to any manner onto an object, where the targets serve as identifiers for where to augment a view of an object 100; ¶ 22: use with other types of objects and materials; ¶ 16 and Figs. 1 and 2: AR with multiple targets, where augmented view may be generated such that the graphical content is rendered based on the perspective of each target)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, including the augmented reality display of vehicle information as provided by Ghata, and using the technique for searching and retrieving information using an image of a toy model representing an object as provided by Velic, with the use of multiple AR markers for determining virtual object location as provided by Todeschnini, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for recognizing locations within a captured image to determining location of augmented reality information for another known technique (i.e. merely using defined augmented reality markers rather than other types of image feature points) to obtain predictable results of providing visual guides to an augmented reality system for displaying virtual objects overlaid onto a real image. Furthermore, the modification provides an improved system by utilizing a faster, less resource intensive image processing technique for providing augmented reality, and allowing for easier designer control of image positioning on the physical object.
Regarding claim 6, the first device of claim 13 performs the same method as recited by claim 6 and as such claim 6 is rejected based on the same rationale as claim 13 set forth above.
Regarding claim 20, the limitations included from claim 15, including the non-transitory computer readable medium storing a set of instructions, are taught by the prior art as set forth above in the rejection of claim 15, incorporated herein.  Further regarding claim 20, the additional instructions of claim 20 perform the additional method steps recited in claim 6, and as such, claim 20 is further rejected based on the same rationale as claim 6 set forth above.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopulos et al. (US 2013/0329943 A1) in view of Ghata et al. (US 2018/0173953 A1) and Velic et al. (US 2017/0304732 A1) and in further view of Ferguson et al. (US 2019/0035282 A1).
Regarding claim 14, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 14, Ferguson discloses: 
Wherein the one or more processors are further configured to: provide, to the available vehicle, (Ferguson ¶ 155 and Fig. 5A: step 510, model information set to user interface so that a user may see available models, available near customer’s location) instructions to drive to a particular location associated with the second device, wherein the particular location is associated with test drive information associated with the available vehicle (Ferguson ¶ 155: available models sent to user based on customer’s location; ¶ 158 and Fig. 5A: step 520 select vehicle based on model information, location information and delivery location; ¶ 159: managing server instructs the selected rental vehicle to be autonomously driven to the delivery location)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the client-server based image recognition and vehicle information retrieval system to provide easy access to vehicle information to a user as provided by Christopulos, including the augmented reality display of vehicle information as provided by Ghata, and searching and retrieving information using an image of a toy model representing an object as provided by Velic, with the technique for coordinating transportation of the selected vehicle to a user for user to drive as provided by Ferguson, using known electronic interfacing and programming techniques. The modification results in an improved distributed vehicle selection experience by allowing for easier delivery of a product to a user’s location by providing automated directions for easier determination of customer location by a company seeking customer’s business, without requiring more costly human intervention.
Regarding claim 7, the first device of claim 14 performs the same method as recited by claim 7 and as such claim 7 is rejected based on the same rationale as claim 14 set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616